Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on 2/18/2022.
Amend the following claims:
Claim 14 lines 15-20 to now read: -- wherein the first correction unit performs correction processing on the measured value corresponding to the measurement region having a first average concentration in the measurement image, and does not perform correction processing on the measured value corresponding to the measurement region having a second average concentration having an average concentration lower than the first average concentration in the measurement image. –
Claim 21 lines 12-16 to now read: -- wherein the correcting performs correction processing on the measured value corresponding to the measurement region having a first average concentration in the measurement image, and does not perform correction processing on the measured value corresponding to the measurement region having a second average concentration having an average concentration lower than the first average concentration in the measurement image. –
Claim 22 lines 11-15 to now read: -- wherein the correcting performs correction processing on the measured value corresponding to the measurement region having a first average concentration in the measurement image, and does not perform correction processing on the measured value corresponding to the measurement region having a second average concentration having an average concentration lower than the first average in the measurement image. –

Allowable Subject Matter
Claims 13 are allowed with claims 14, 21 and 22 allowed based on the above Examiner’s Amendment.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an 	IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM FOR OBTAINING DENSITY CHARACTERISTICS TO REDUCE DENSITY UNEVENNESS.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... a first obtaining unit configured to obtain the measured values corresponding to a first measurement region in the measurement image and a second measurement region in the measurement image, wherein an average of density of the first measurement region being different from an average of density of the second measurement region; and a first correction unit configured to increase the size of the filter such that the size of the filter in each of a high-density region and a low-density region of the measurement image is larger than the size of the filter in a medium-density region of the measurement image.”
Independent claims 19 and 20 are similarly cited as claim 1 above.
Dependent claims 2-8, 10-13 and 15-18 are inherently allowed.
Claim 14: “... a first obtaining unit configured to obtain the measured values corresponding to a first measurement region in the measurement image and a second measurement region in the measurement image, wherein an average of density of the first measurement region being different from an average of density of the second measurement region; and a first correction unit configured to correct the measured value of the measurement image, wherein the first correction unit performs correction processing on the measured value corresponding to the measurement region having a first average concentration in the measurement image, and does not perform correction processing on the measured value corresponding to the measurement region having a second average concentration having an average concentration lower than the first average concentration in the measurement image.”
Independent claims 21 and 22 are similarly cited as claim 14 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hadgis et al., US Patent 6075622, discusses utilizing different filters such as a lowpass, bandpass or highpass filter to reduce noise.  However, Hadgis does not anticipate nor make obvious any of the limitations underlined above.
Japanese Patent 5617364, discloses a density correction after an image has been measured consisting of a high density region and a low density region with both regions being corrected.  There is not suggestion or teaching whereby the region having the lower average concentration is not corrected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672